Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 7, and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by COLES et al. (2014/0243442-of record).
	Regarding claims 1-2, COLES et al. discloses a plastic component comprising a first material comprising particles of an expanded material, wherein the surfaces of the particles are fused to one another through application of energy in the form of at least one electromagnetic field (Abstract; [0032]).
	Regarding claims 5 and 7, COLES et al. discloses the particle comprises expanded polyamide [0001].
.

Claim(s) 1, 3, 4, 6-8, 11, and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WARDLAW et al. (2014/0223673-of record).
	Regarding claim 1, WARDLAW et al. discloses a plastic component comprising a first material comprising particles of an expanded material, wherein the surfaces of the particles are fused to one another through application of energy in the form of at least one electromagnetic field ([0096]).
	Regarding claims 3 and 4, WARDLAW et al. discloses the plastic component is a cushioning element for sports apparel [0002].
	Regarding claims 7-8, WARDLAW et al. discloses the particles are polyetherblockamide [0057].
	Regarding claim 11, WARDLAW et al. discloses the particles are expanded thermoplastic urethane [0009].
	Regarding claims 17-18, WARDLAW et al. discloses the plastic component comprises a second expanded material [0047].
	Regarding claim 19, WARDLAW et al. discloses the second expanded material may be the same as the expanded material of the cushioning element, thermoplastic urethane [0044] such as eTPU [0006].
	Regarding claims 6 and 20, WARDLAW et al. discloses the particles of the second material are randomly arranged [0090].

Allowable Subject Matter
Claims 9 and 12-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742